DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/24/2021.  Claims 6-14 are still pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13-16 of copending Application No. 16/482,993 in view of in view of Ericsson, Summary of e-mail discussions on uplink control signaling, SG-RAN WG1 #87, R1-1613162, 24 pages, November 14-18, 2016 (hereinafter “Doc1”) for the following rationales.

Instant Application Claim 6 Claims
‘993 Application Claim 7 Claims
A user terminal comprising:
A terminal comprising:

a transmitter that transmits uplink control information on an uplink control channel; and
a controller that uses an uplink control channel format for the transmission of the uplink control information based on a number of symbols of the uplink control channel, among a first uplink control channel format and a second uplink control channel format, and
a processor that uses, in the transmission of the uplink control information, one of a first uplink control channel format or a second uplink control channel format based on a number of bits of the uplink control information,
wherein the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information, and the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information.
wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information, and the second uplink control channel format is used for transmission of the uplink control information and a demodulation reference signal.



Rationales:
	From the above claim comparison, one can see that claim 6 of the instant application claims variously and essentially the same limitations as those in claim 7 of the ‘993 application.  There is a mere difference between the claims depicted in the bolded words.  The difference appears to be using different wording but meaning is the same and it is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.  For argument’s sake, let’s say that claim 7 of the ‘993 application fails to explicitly claims the limitation of “wherein the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information, and the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information.”  However, such limitations lack thereof from claim 7 of the ‘993 application is well-known and taught by Doc1.
	In an analogous art in the same field of endeavor, Doc1 discloses numerous discussions on uplink control signaling to include the limitations of “wherein the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information, and the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information” (Doc1; page 2, section 5, Figure 2, examples of Reference Signal (RS) and uplink control information (UCI) multiplexing to include FDM, TDM, TDM with symbol splitting, and CDM.  Moreover, page 13, Figure 5, short control format and references signals are further elaborated.  Furthermore, on page 15, Doc teaches in verbatim that “As one-symbol NR-PUCCH format, at least the following approaches are preferred.
(1) FDMed RS/UCI structure based on normal OFDM symbol duration (e.g. first alternative in Figure 2).
(2) TDMed RS/UCI structure based on sub-symbol duration with larger sub-carrier spacing than data (e.g. third alternative in Figure 2) at least for low PAPR (FFS how much latency could be reduced by using this).
(3) Sequence-based method by which a sequence (e.g. Zadoff-Chu) conveying UCI is transmitted alone without associated RS (R1-1611842)." Such teaching in bullets (1) or (2) is corresponding to the claimed limitation of “the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information” and bullet (3) is corresponding to the claimed limitation of “the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Doc1’s teaching as discussed above into claim 7 of the ‘993 application to arrive the claimed invention.  A motivation for doing so would be to provide information transmitted as L1/L2 control signaling (Doc1; page 1; Introduction and thereinafter).

	Claim 14 is a system claim having limitations variously and essentially mirrored those in apparatus claim 6.  Thus, it is deemed obvious over claim 7 of the ‘993 application in view of Doc for the same rationales applied to claim 6 as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0124815) in view of Doc (Intel Corporation, UL control channel design with long duration, 3GPP TSG-RAN WG1 #87, R1-1611995, 5 pages, November 18, 2016) and further in view of Doc.
Regarding claim 6, in accordance with Papasakellariou reference entirety, Papasakellariou discloses a terminal (Fig. 3; UE) comprising: a transmitter (Fig. 3; RF transceiver) that transmits uplink control information on an uplink control channel (para [0005] and thereinafter, it is disclosed transmission of uplink control channel on PUCCH); and a controller (Fig. 3; processor) that use an uplink control format for the transmission of the uplink control information based on a number of symbols of the uplink control channel, among a first uplink control channel format and a second uplink control channel format (para [0109] and thereinafter, it is disclosed PUCCH formats correspond to a structure designed for a particular UCI payload.  In addition, para [0162] and thereinafter, it is also disclosed UE determines a HARQ-ACK payload which corresponds to PUCCH format to be utilized).  It appears that Papasakellariou fails to wherein the first uplink control channel format uses a cyclic shift that depends on the uplink control information, and the second uplink control channel format does not use a cyclic shift that depends on the uplink control information.”  However, such limitation lacks thereof from Papasakellariou reference is well-known in the art and taught in Doc.
In an analogous art in the same field of endeavor, Doc teaches an overall structure of UL control channel for NR comprising, among other things, the limitation of “wherein the first uplink control channel format uses a cyclic shift (FDMed) that depends on the uplink control information, and the second uplink control channel format does not use a cyclic shift (CDMed or OCC in the time domain) that depends on the uplink control information” (Doc; pages 4-5, section 3 and thereinafter, it is disclosed when UL control channel with long duration carries small payload sizes, e.g., 1 or 2 bit HARQ ACK/NACK feedback or SR, multiple UEs can be multiplexed in a CDM and/or FDM manner.  To maximize capacity for UL control channel, different cyclic shifts in the frequency domain and OCC (orthogonal cover code) in the time domain can be applied to multiplex UL control channel with long duration for multiple UEs. Note that as UL control channel duration can vary and have different number of symbols, OCC with variable lengths should be defined).
Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou’s teaching to arrive the claimed invention with a motivation to provide maximize capacity for UL control channel (Doc, page 3, section 3, last paragraph).
wherein the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information, and the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information.”  However, such limitations lack thereof from Papasakellariou in view of Doc is well-known and taught by Doc1.
	In an analogous art in the same field of endeavor, Doc1 discloses numerous discussions on uplink control signaling to include the limitations of “wherein the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information, and the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information” (Doc1; page 2, section 5, Figure 2, examples of Reference Signal (RS) and uplink control information (UCI) multiplexing to include FDM, TDM, TDM with symbol splitting, and CDM.  Moreover, page 13, Figure 5, short control format and references signals are further elaborated.  Furthermore, on page 15, Doc teaches in verbatim that “As one-symbol NR-PUCCH format, at least the following approaches are preferred.
(1) FDMed RS/UCI structure based on normal OFDM symbol duration (e.g. first alternative in Figure 2).
(2) TDMed RS/UCI structure based on sub-symbol duration with larger sub-carrier spacing than data (e.g. third alternative in Figure 2) at least for low PAPR (FFS how much latency could be reduced by using this).
(3) Sequence-based method by which a sequence (e.g. Zadoff-Chu) conveying UCI is transmitted alone without associated RS (R1-1611842)." Such teaching in bullets (1) or (2) is corresponding to the claimed limitation of “the second uplink control channel format is transmitted with a demodulation reference signal and without a sequence based on a cyclic shift that depends on the uplink control information” and bullet (3) is corresponding to the claimed limitation of “the first uplink control channel format is transmitted without a demodulation reference signal and with a sequence based a cyclic shift that depends on the uplink control information.”).
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine/implement Doc1’s teaching as discussed above into Papasakellariou in view of Doc’s teaching to arrive the claimed invention.  A motivation for doing so would be to provide information transmitted as L1/L2 control signaling (Doc1; page 1; Introduction and thereinafter).
 	Regarding claim 7, in addition to features recited in base claim 6 (see rationales discussed above), Papasakellariou in view of Doc and further in view of Doc1 also discloses wherein if the uplink control information transmitted using the first uplink control channel format comprises 2 bits, then an interval between each of four cyclic shifts is a constant, and the four cyclic shifts are respectively based on four values of the 2 bits (Doc; page 3, last paragraph 1 or 2 bit HARQ ACK/NACK feedback or SR is also discussed.  It is also noted that as UL control channel duration can vary and have different number of symbols, OCC with variable lengths should be defined. In addition, OCC in the time domain is construed to correspond to the claimed constant interval).
 	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou and Doc1’s teaching to arrive the claimed invention for the same rationales as discussed above.
	Regarding claim 8, in addition to features recited in base claim 6 (see rationales discussed above), Papasakellariou in view of Doc and further in view of Doc1 also discloses wherein the uplink control information, which is transmitted using the first uplink control channel format, is transmitted over 1 symbol, and the number of bits of the uplink control information is 2 (Doc; page 3, last paragraph 1 or 2 bit HARQ ACK/NACK feedback or SR is also discussed).
	 Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou and Doc1’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 9, in addition to features recited in base claim 6 (see rationales discussed above), Papasakellariou in view of Doc and further in view of Doc1 also discloses. wherein, if the controller uses the first uplink channel control format, the controller does not map a demodulation reference signal within resource blocks that is Doc; page 4; Proposed 4, it is also disclosed "Given that UL control channel with long duration is mainly targeted for UEs in a coverage limited condition, it may be more desirable to employ DFT-s-OFDM based waveform or sequence with low PAPR to improve the link budget. In this regard, DM-RS can be multiplexed with UL control channel with long duration in a TDM manner. Exact position and the number of DM-RS within one slot can be further investigated with considerations of UL control channel duration and formats. To reduce the specification and implementation effort, it may be more beneficial to place DM-RS in a fixed position. Further, DM-RS for LTE PUCCH can be considered as a starting point for NR UL control channel.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou in view of Doc1’s teaching to arrive the claimed invention for the same rationales as discussed above.
	As per claim 10, the claim appears to call for a method having limitations variously and essentially mirrored those in apparatus claim 6. Thus, it is deemed obvious over Papasakellariou in view of Doc and further in view of Doc1 for the same rationales applied to apparatus claim 6 as discussed above.
 	Regarding claim 11, in addition to features recited in base claim 6 (see rationales discussed above), Papasakellariou in view of Doc and further in view of Doc1 Doc; page 3, last paragraph 1 or 2 bit HARQ ACK/NACK feedback or SR is also discussed.  It is also noted that as UL control channel duration can vary and have different number of symbols, OCC with variable lengths should be defined. In addition, OCC in the time domain is construed to correspond to the claimed constant interval). 
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou in view of Doc1’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 12, in addition to features recited in base claim 7 (see rationales discussed above), Papasakellariou in view of Doc and further in view of Doc1 also discloses wherein, if the controller uses the first uplink channel control format, the controller does not map a demodulation reference signal within resource blocks that is allocated to the uplink control channel;  and if the controller uses the second uplink channel control format, the controller maps a demodulation reference signal within resource blocks that is assigned to the uplink control channel (Doc; page 4; Proposed 4, it is also disclosed "Given that UL control channel with long duration is mainly targeted for UEs in a coverage limited condition, it may be more desirable to employ DFT-s-OFDM based waveform or sequence with low PAPR to improve the link budget. In this regard, DM-RS can be multiplexed with UL control channel with long duration in a TDM manner. Exact position and the number of DM-RS within one slot can be further investigated with considerations of UL control channel duration and formats. To reduce the specification and implementation effort, it may be more beneficial to place DM-RS in a fixed position. Further, DM-RS for LTE PUCCH can be considered as a starting point for NR UL control channel.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou in view of Doc1’s teaching to arrive the claimed invention for the same rationales as discussed above.
 	Regarding claim 13, in addition to features recited in base claim 8 (see rationales discussed above), Papasakellariou in view of Doc and further in view of Doc1 also discloses wherein, if the controller uses the first uplink channel control format, the controller does not map a demodulation reference signal within resource blocks that is allocated to the uplink control channel;  and if the controller uses the second uplink channel control format, the controller maps a demodulation reference signal within resource blocks that is assigned to the uplink control channel (Doc; page 4; Proposed 4, it is also disclosed "Given that UL control channel with long duration is mainly targeted for UEs in a coverage limited condition, it may be more desirable to employ DFT-s-OFDM based waveform or sequence with low PAPR to improve the link budget. In this regard, DM-RS can be multiplexed with UL control channel with long duration in a TDM manner. Exact position and the number of DM-RS within one slot can be further investigated with considerations of UL control channel duration and formats. To reduce the specification and implementation effort, it may be more beneficial to place DM-RS in a fixed position. Further, DM-RS for LTE PUCCH can be considered as a starting point for NR UL control channel.").
	Thus, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Doc’s uplink control channel format into Papasakellariou’ in view of Doc1s teaching to arrive the claimed invention for the same rationales as discussed above.
	Claim 14 is a system claim having limitations variously and essentially mirrored those in apparatus claim 6.  Thus, it is deemed obvious over Papasakellariou in view of Doc and further in view of Doc1 for the same rationales applied to claim 6 as discussed above.

Response to Arguments
Applicant’s arguments with respect to claims 6-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumura et al. (US 10,805,911).
Mitsubishi Electric, On common RS design between DFT-S-OFDM and OFDM, 3GPP TSG-RAN WG1 #87, R1-1612375, 4 pages, November 14-18, 2016.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 14, 2021